Case 2:19-cv-08349-MWF-MAA Document 27 Filed 05/06/20 Page 1 of 15 Page ID #:106



     1
     2
     3
     4
     5
     6
     7
     8                      UNITED STATES DISTRICT COURT
     9                     CENTRAL DISTRICT OF CALIFORNIA
    10
    11   CARMEN JOHN PERRI,             )    CASE NO. CV 19-8349 MWF (MAAx)
                                        )
    12                  Plaintiff,      )    ORDER RE COURT TRIAL
                                        )
    13        v.                        )    I.     ORDER RE DEADLINES
                                        )
    14   MEKONG CENTER, LLC, et al.,    )    II.    ORDER RE TRIAL
                                        )           PREPARATION
    15                  Defendants.     )
                                        )    III.   ORDER GOVERNING
    16                                  )           CONDUCT OF ATTORNEYS
                                        )           AND PARTIES
    17                                  )
                                        )    Trial: May 11, 2021
    18   ______________________________ )    Time: 8:30 a.m.
    19   ///
    20   ///
    21   ///
    22   ///
    23   ///
    24   ///
    25   ///
    26   ///
    27   ///
    28   ///

                                             1
Case 2:19-cv-08349-MWF-MAA Document 27 Filed 05/06/20 Page 2 of 15 Page ID #:107



     1                                            I.
     2                                    DEADLINES
     3    Last Day to Add Parties/Amend                July 13, 2020
     4    Pleadings
          Non-expert Discovery Cut-off                 January 5, 2021
     5
     6    Expert Disclosure (Initial)                  November 13, 2020
     7
          Expert Disclosure (Rebuttal)                 December 11, 2020
     8
     9    Expert Discovery Cut-off                     January 22, 2021

    10    Last Day to Hear Motions                     February 8, 2021
    11
          Last Day to Conduct ADR Proceeding           February 26, 2021
    12
    13    File Status Report Regarding                 March 29, 2021
          Settlement
    14    File Motions In Limine
    15    Lodge Pretrial Conference Order              April 5, 2021
          File Oppositions to Motions in Limine
    16    Lodge Findings of Fact and                   April 19, 2021
          Conclusions of Law, and Summaries
    17    of Direct Testimony
    18    Final Pretrial Conference and Hearing        April 19, 2021, at 11:00 a.m.
          on Motions in Limine
    19
          Trial Date (Est. 2 to 4 Days)                May 11, 2021, at 8:30 a.m.
    20
    21
    22   ///
    23   ///
    24   ///
    25   ///
    26   ///
    27   ///
    28   ///

                                                  2
Case 2:19-cv-08349-MWF-MAA Document 27 Filed 05/06/20 Page 3 of 15 Page ID #:108



     1         A.     PARTIES/PLEADINGS
     2         The Court has established a cut-off date for adding parties or amending
     3   pleadings. All motions to add parties or to amend the pleadings must be noticed
     4   to be heard on or before the cut-off date. All unserved parties will be dismissed
     5   at the time of the pretrial conference pursuant to Local Rule 16-8.1.
     6         B.     DISCOVERY AND DISCOVERY CUT-OFF
     7         1.     Discovery Cut-off: The Court has established a cut-off date for
     8   discovery, including expert discovery, if applicable. This is not the date by which
     9   discovery requests must be served; it is the date by which all discovery, including
    10   all hearings on any related motions, is to be completed.
    11         2.     Discovery Disputes: Counsel are expected to comply with all
    12   Federal Rules of Civil Procedure and the Local Rules concerning discovery.
    13   Whenever possible, the Court expects counsel to resolve discovery problems
    14   among themselves in a courteous, reasonable and professional manner. The
    15   Court expects that counsel will adhere strictly to the Civility and Professionalism
    16   Guidelines (which can be found on the Court’s website under Attorney
    17   Information, Attorney Admissions).
    18         3.     Discovery Motions: Any motion challenging the adequacy of
    19   discovery responses must be filed, served, and calendared sufficiently in advance
    20   of the discovery cut-off date to permit the responses to be obtained before that
    21   date if the motion is granted.
    22         4.     Depositions: All depositions shall commence sufficiently in advance
    23   of the discovery cut-off date to permit their completion and to permit the
    24   deposing party enough time to bring any discovery motions concerning the
    25   deposition before the cut-off date. Given the requirements to “meet and confer”
    26   and to give notice, in most cases a planned motion to compel must be discussed
    27   with opposing counsel at least six weeks before the cut-off.
    28   ///

                                                  3
Case 2:19-cv-08349-MWF-MAA Document 27 Filed 05/06/20 Page 4 of 15 Page ID #:109



     1         5.        Written Discovery: All interrogatories, requests for production of
     2   documents and requests for admissions must be served sufficiently in advance of
     3   the discovery cut-off date to permit the discovering party enough time to
     4   challenge (via motion practice) responses deemed to be deficient.
     5         6.        Expert Discovery: All disclosures must be made in writing. The
     6   parties should begin expert discovery shortly after the initial designation of
     7   experts. The final pretrial conference and trial dates will not be continued merely
     8   because expert discovery is not completed. Failure to comply with these or any
     9   other orders concerning expert discovery may result in the expert being excluded
    10   as a witness.
    11         C.        LAW AND MOTION
    12         1.        The Court has established a cut-off date for the hearing of motions.
    13   All motions must be noticed so that the hearing takes place on or before the
    14   motion cut-off date. Counsel are advised that the Court may close a hearing date
    15   once the number of motions filed exceeds the maximum number of motions that
    16   reasonably can be heard on that date. Counsel should anticipate that a preferred
    17   hearing date may be unavailable. Therefore, to avoid being unable to file a
    18   motion to be heard by the cut-off date, counsel should file motions sufficiently in
    19   advance of the hearing cut-off date to ensure that a hearing date is available.
    20         2.        Counsel must provide Chambers with mandatory Chambers copies
    21   of all documents. Chambers copies should not be put in envelopes. Counsel
    22   should consult the Court’s website at www.cacd.uscourts.gov, Judges’ Procedures
    23   and Schedules, Hon. Michael W. Fitzgerald for further information regarding
    24   Chambers copies and motion procedures.
    25         D.        SETTLEMENT PROCEDURES
    26         Counsel must complete a settlement conference under the Court-Directed
    27   ADR Program no later than the date set by the Court. If the parties desire to
    28   participate in an ADR procedure other than that elected in the Rule 26(f)

                                                    4
Case 2:19-cv-08349-MWF-MAA Document 27 Filed 05/06/20 Page 5 of 15 Page ID #:110



     1   Scheduling Report and Order, they shall file a stipulation with the Court. this
     2   request will not necessarily be granted.
     3         No case will proceed to trial unless all parties, including the principals of
     4   all corporate parties, have appeared personally at a settlement conference.
     5         E.     FINAL PRETRIAL CONFERENCE
     6         1.     A final pretrial conference date has been set pursuant to Rule 16 of
     7   the Federal Rules of Civil Procedure and Local Rule 16-8. Unless excused for
     8   good cause, each party appearing in this action shall be represented at the final
     9   pretrial conference by the lead trial counsel for that party. Counsel should be
    10   prepared to discuss streamlining the trial, including presentation of testimony by
    11   deposition excerpts or summaries, time limits, stipulations as to undisputed facts,
    12   and qualification of experts by admitted resumes. The Court encourages, but does
    13   not require, counsel to agree to submit direct testimony of witnesses by way of
    14   declaration or written statement confirmed under oath by the witness.
    15         2.     The Court encourages, but does not require, counsel to agree to
    16   submit direct testimony of witnesses by way of declaration or written statement
    17   confirmed under oath by the witness. See Local Rule 16-11.2(b).
    18                                              II.
    19                                TRIAL PREPARATION
    20         A.     PRETRIAL DOCUMENTS
    21         1.     ALL PRETRIAL DOCUMENT COPIES DELIVERED TO THE
    22   COURT SHALL BE “BINDER-READY” (three-hole punched on the left side,
    23   without blue-backs, and stapled only in the top left corner).
    24         2.     STRICT COMPLIANCE WITH LOCAL RULE 16 IS REQUIRED.
    25   THIS ORDER SETS FORTH SOME DIFFERENT AND SOME ADDITIONAL
    26   REQUIREMENTS. THIS COURT DOES NOT EXEMPT PRO PER PARTIES
    27   FROM THE REQUIREMENTS OF RULE 16. Carefully prepared memoranda of
    28   contentions of fact and law, witness lists, a joint exhibit list, and a proposed final

                                                    5
Case 2:19-cv-08349-MWF-MAA Document 27 Filed 05/06/20 Page 6 of 15 Page ID #:111



     1   pretrial conference order shall be submitted in accordance with the Rules, and the
     2   format of the proposed final pretrial conference order shall conform to the format
     3   set forth in Appendix A to the Local Rules. Failure to comply with these
     4   requirements may result in the final pretrial conference being taken off-calendar
     5   or continued, or in other sanctions.
     6         3.     The filing schedule for pretrial documents is as follows.
     7                a.     At least 21 days before final pretrial conference:
     8                       •     Memoranda of contentions of fact and law
     9                       •     Witness lists
    10                       •     Joint exhibit list
    11                       •     Motions in limine
    12                b.     At least 14 days before final pretrial conference:
    13                       •     Proposed final pretrial conference order
    14                       •     Statement of the case
    15                       •     Oppositions to motions in limine
    16                c.     At least 21 days before trial:
    17                       •     Proposed findings of fact and contentions of law, if the
    18                             matter requires them
    19                d.     At least 7 days before trial:
    20                       •     Trial briefs, if desired
    21                       •     Opposing parties’ proposed findings of fact and
    22                             conclusions of law, marked as described in this Order.
    23         4.     In addition to the requirements of Local Rule 16, the witness lists
    24   must include a brief description (one or two paragraphs) of the testimony and a
    25   time estimate for both direct and cross-examination (separately stated). See
    26   attached samples.
    27   ///
    28   ///

                                                   6
Case 2:19-cv-08349-MWF-MAA Document 27 Filed 05/06/20 Page 7 of 15 Page ID #:112



     1         B.     MOTIONS IN LIMINE
     2         Each party is limited to five (5) motions in limine, unless the Court grants
     3   leave to file additional motions. All motions and oppositions are limited to ten
     4   (10) pages in length. All motions in limine must be filed at least three weeks
     5   before the final pretrial conference; oppositions must be filed at least two weeks
     6   before the final pretrial conference; reply briefs will not be accepted. Counsel are
     7   to meet and confer with opposing counsel to determine whether opposing counsel
     8   intend to introduce the disputed evidence and to attempt to reach an agreement
     9   that would obviate the motion.The Court will rule on motions in limine at the
    10   final pretrial conference. Motions in limine should address specific issues (e.g.,
    11   not “to exclude all hearsay”). Motions in limine should not be disguised motions
    12   for summary adjudication of issues.
    13         C.     PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF
    14                LAW
    15         1.     For any matter requiring findings of fact and conclusions of law,
    16   counsel for each party shall, no later than 21 days before trial, file with the Court
    17   and serve on opposing counsel that party’s proposed findings of fact and
    18   conclusions of law in the format specified in Local Rule 52-3.
    19         2.     Seven days before the trial date, each counsel shall file with the
    20   Court and serve on opposing counsel a copy of the opposing party’s proposed
    21   findings of fact and conclusions of law, marked as follows:
    22                a.     Strike through those portions the party disputes;
    23                b.     Bold those portions the party admits; and
    24                c.     Underline those portions the party admits but considers
    25                       irrelevant.
    26         3.     Counsel need not make a uniform determination as to an entire
    27   proposed finding or conclusion, and may agree with a portion, dispute another
    28   portion, and consider a portion irrelevant. Counsel should, however, have only a

                                                   7
Case 2:19-cv-08349-MWF-MAA Document 27 Filed 05/06/20 Page 8 of 15 Page ID #:113



     1   single fact or conclusion of law contained in each paragraph.
     2         4.     The parties may submit supplemental proposed findings of fact and
     3   conclusions of law during the course of the trial. If more than five supplemental
     4   findings are proposed, the same designating procedures should be used.
     5         5.     At the time of filing, each party also must submit its own unmarked
     6   proposed findings of fact and conclusions of law to the Chambers e-mail box in
     7   Word or WordPerfect format.
     8         D.     TRIAL EXHIBITS
     9         1.     Exhibits must be placed in three-ring binders indexed by exhibit
    10   number with tabs or dividers on the right side. Counsel shall submit to the Court
    11   an original and two copies of the binders. The spine portion of the binder shall
    12   indicate the volume number and contain an index of each exhibit included in the
    13   volume.
    14         2.     The Court requires that the following be submitted to the Courtroom
    15   Deputy Clerk (“CRD”) on the first day of trial:
    16                a.     The binder of original exhibits with the Court’s exhibit tags,
    17   yellow tags for plaintiff and blue tags for defendant, stapled to the front of the
    18   exhibit on the upper right-hand corner with the case number, case name, and
    19   exhibit number placed on each tag.
    20                b.     Two binders with a copy of each exhibit tabbed with numbers
    21   as described above for use by the Court. (Exhibit tags are not necessary on these
    22   copies.)
    23                c.     Three copies of exhibit lists.
    24                d.     Three copies of witness lists in the order in which the
    25   witnesses may be called to testify.
    26                e.     Exhibit tags may be obtained from the receptionist in the
    27   Public Intake Section, located on the Main Street level of the courthouse at 312
    28   North Spring Street, Room G-19. Digital exhibit tags are also now available on

                                                   8
Case 2:19-cv-08349-MWF-MAA Document 27 Filed 05/06/20 Page 9 of 15 Page ID #:114



     1   the Court's website under Court Forms > General Forms > Form G-14A
     2   (Plaintiff) and G-14B (Defendant). Digital exhibit tags may be used in place of
     3   the tags obtained from the Clerk's Office.
     4         3.     All counsel are to meet not later than ten days before trial and to
     5   stipulate, so far as is possible, to foundation, to waiver of the best evidence rule
     6   and to those exhibits that may be received into evidence at the start of the trial.
     7   The exhibits to be so received will be noted on the extra copies of the exhibit lists.
     8         E.     TRIAL
     9         Trial days are Tuesday through Friday from 9:00 a.m. to approximately
    10   4:30 p.m. with two fifteen-minute breaks and a one-hour lunch break.
    11         F.     COURT REPORTER
    12         Any party requesting special court reporter services for any hearing (i.e.,
    13   real time transmission, daily transcripts) shall notify the reporter at least 2 weeks
    14   before the hearing date.
    15                                            III.
    16                   CONDUCT OF ATTORNEYS AND PARTIES
    17         A.     OPENING STATEMENTS, EXAMINING WITNESSES, AND
    18                SUMMATION
    19         1.     Counsel must use the lectern.
    20         2.     Counsel must not consume time by writing out words, drawing
    21   charts or diagrams, etc. Counsel may prepare such materials in advance.
    22         3.     The Court will honor (and may establish) reasonable time estimates
    23   for opening statements and closing arguments, examination of witnesses, etc.
    24         B.     OBJECTIONS TO QUESTIONS
    25         1.     Counsel must not use objections for the purpose of making a speech,
    26   recapitulating testimony, or attempting to guide the witness.
    27         2.     When objecting, counsel must rise to state the objection and state
    28   only that counsel objects and the legal ground of objection. If counsel wishes to

                                                   9
Case 2:19-cv-08349-MWF-MAA Document 27 Filed 05/06/20 Page 10 of 15 Page ID #:115



     1    argue an objection further, counsel must ask for permission to do so.
     2          C.     GENERAL DECORUM
     3          1.     Counsel should rise when addressing the Court, and when the Court
     4    enters or leaves the courtroom.
     5          2.     Counsel should not approach the CRD or the witness box without
     6    specific permission and must return to the lectern when the purpose for
     7    approaching has been accomplished.
     8          3.     Counsel should address all remarks to the Court. Counsel are not to
     9    address the CRD, the court reporter, persons in the audience or opposing counsel.
    10    If counsel wish to speak with opposing counsel, counsel must ask permission to
    11    do so. Any request for the re-reading of questions or answers shall be addressed
    12    to the Court. Requests may not be granted.
    13          4.     Counsel should not address or refer to witnesses or parties by first
    14    names alone, with the exception of witnesses under 14 years old.
    15          5.     Counsel must not offer a stipulation unless counsel have conferred
    16    with opposing counsel and have verified that the stipulation will be acceptable.
    17          6.     While Court is in session, counsel must not leave counsel table to
    18    confer with any person in the back of the courtroom unless permission has been
    19    granted in advance.
    20          7.     Counsel shall not make facial expressions, nod, shake their heads,
    21    comment, or otherwise exhibit in any way any agreement, disagreement, or other
    22    opinion or belief concerning the testimony of a witness. Counsel shall admonish
    23    their clients and witnesses not to engage in such conduct.
    24          8.     Where a party has more than one lawyer, only one may conduct the
    25    direct or cross-examination of a particular witness, or make objections as to that
    26    witness.
    27    ///
    28          D.     PROMPTNESS OF COUNSEL AND WITNESSES

                                                   10
Case 2:19-cv-08349-MWF-MAA Document 27 Filed 05/06/20 Page 11 of 15 Page ID #:116



     1           1.      Promptness is expected from counsel and witnesses. Once counsel
     2    are engaged in trial, this trial is counsel’s first priority. The Court will not delay
     3    the trial.
     4           2.      If a witness was on the stand at a recess or adjournment, counsel who
     5    called the witness shall ensure the witness is back on the stand and ready to
     6    proceed when trial resumes.
     7           3.      Counsel must notify the CRD in advance if any witness should be
     8    accommodated based on a disability or for other reasons.
     9           4.      No presenting party may be without witnesses. If a party’s
    10    remaining witnesses are not immediately available and there is more than a brief
    11    delay, the Court may deem that party to have rested.
    12           5.      The Court attempts to cooperate with professional witnesses and
    13    will, except in extraordinary circumstances, accommodate them by permitting
    14    them to be called out of sequence. Counsel must anticipate any such possibility
    15    and discuss it with opposing counsel. If there is an objection, counsel must
    16    confer with the Court in advance.
    17           E.      EXHIBITS
    18           1.      Each counsel should keep counsel’s own list of exhibits and should
    19    note when each has been admitted into evidence.
    20           2.      Each counsel is responsible for any exhibits that counsel secures
    21    from the CRD and must return them before leaving the courtroom at the end of
    22    the session.
    23           3.      An exhibit not previously marked should, at the time of its first
    24    mention, be accompanied by a request that it be marked for identification.
    25    Counsel must show a new exhibit to opposing counsel before the court session in
    26    which it is mentioned.
    27           4.      Counsel are to advise the CRD of any agreements with respect to the
    28    proposed exhibits and as to those exhibits that may be received without further

                                                     11
Case 2:19-cv-08349-MWF-MAA Document 27 Filed 05/06/20 Page 12 of 15 Page ID #:117



     1    motion to admit.
     2          5.     When referring to an exhibit, counsel should refer to its exhibit
     3    number. Witnesses should be asked to do the same.
     4          6.     Counsel must not ask witnesses to draw charts or diagrams nor ask
     5    the Court’s permission for a witness to do so. Any graphic aids must be fully
     6    prepared before the court session starts.
     7          F.     DEPOSITIONS
     8          1.     All depositions to be used at trial, either as evidence or for
     9    impeachment, must be lodged with the CRD on the first day of trial or such
    10    earlier date as the Court may order. Counsel should verify with the CRD that the
    11    relevant deposition is in the CRD’s possession.
    12          2.     In using depositions of an adverse party for impeachment, either one
    13    of the following procedures may be adopted:
    14                 a.     If counsel wishes to read the questions and answers as alleged
    15    impeachment and ask the witness no further questions on that subject, counsel
    16    shall first state the page and line where the reading begins and the page and line
    17    where the reading ends, and allow time for any objection. Counsel may then read
    18    the portions of the deposition into the record.
    19                 b.     If counsel wishes to ask the witness further questions on the
    20    subject matter, the deposition shall be placed in front of the witness and the
    21    witness told to read the relevant pages and lines silently. Then counsel may either
    22    ask the witness further questions on the matter and thereafter read the quotations,
    23    or read the quotations and thereafter ask further questions. Counsel should have
    24    an extra copy of the deposition for this purpose.
    25          3.     Where a witness is absent and the witness’s testimony is offered by
    26    deposition, counsel may (a) have a reader occupy the witness chair and read the
    27    testimony of the witness while the examining lawyer asks the questions, or (b)
    28    have counsel read both the questions and answers.

                                                      12
Case 2:19-cv-08349-MWF-MAA Document 27 Filed 05/06/20 Page 13 of 15 Page ID #:118



     1          G.    USING NUMEROUS ANSWERS TO INTERROGATORIES AND
     2                REQUESTS FOR ADMISSIONS
     3          Whenever counsel expects to offer a group of answers to interrogatories or
     4    requests for admissions extracted from one or more lengthy documents, counsel
     5    should prepare a new document listing each question and answer and identifying
     6    the document from which it has been extracted. Copies of this new document
     7    should be given to the Court and opposing counsel.
     8          H.    ADVANCE NOTICE OF UNUSUAL OR DIFFICULT ISSUES
     9          If any counsel have reason to anticipate that a difficult question of law or
    10    evidence will necessitate legal argument requiring research or briefing, counsel
    11    must give the Court advance notice. Counsel are directed to notify the CRD at
    12    the day’s adjournment if an unexpected legal issue arises that could not have been
    13    foreseen and addressed by a motion in limine. See Fed. R. Evid. 103.
    14
    15          N.B. “COUNSEL,” AS USED IN THIS ORDER, INCLUDES
    16    PARTIES APPEARING IN PROPRIA PERSONA.
    17
    18          IT IS SO ORDERED.
    19
    20    Dated: May 6, 2020                     __________________ _______________
                                                 MICHAEL W. FITZGERALD
    21                                           United States District Judge
    22
    23
    24
    25
    26
    27
    28

                                                  13
Case 2:19-cv-08349-MWF-MAA Document 27 Filed 05/06/20 Page 14 of 15 Page ID #:119



     1
     2
     3
     4
     5
     6
     7
     8                      UNITED STATES DISTRICT COURT
     9                     CENTRAL DISTRICT OF CALIFORNIA
    10
    11                                   )        CASE NO. CV          -MWF( x)
                                         )
    12                   Plaintiff(s),   )        EXHIBIT LIST
                                         )
    13         v.                        )            SAMPLE FORMAT
                                         )
    14                                   )
                                         )
    15                   Defendant(s).   )
          ______________________________ )
    16
    17     EX. No. DESCRIPTION                 IDENTIFIED         ADMITTED
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                             14
Case 2:19-cv-08349-MWF-MAA Document 27 Filed 05/06/20 Page 15 of 15 Page ID #:120



     1
     2
     3
     4
     5
     6
     7
     8                      UNITED STATES DISTRICT COURT
     9                     CENTRAL DISTRICT OF CALIFORNIA
    10
    11                                   )         CASE NO. CV                 -MWF( x)
                                         )
    12                   Plaintiff(s),   )         WITNESS LIST
                                         )
    13         v.                        )                SAMPLE FORMAT
                                         )
    14                                   )
                                         )
    15                   Defendant(s).   )
          ______________________________ )
    16
    17                                                 DATES OF TESTIMONY
             WITNESSES FOR PLAINTIFF
    18
                                                  (to be filled in during trial)
    19
    20
    21
    22      WITNESSES FOR DEFENDANT
    23
    24
    25
    26
    27
    28

                                             15
